DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group III, Subgroup B (claims 1-14 and 18) in the reply filed on 01/14/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (US 2019/0067452).
Regarding claim 1, Cheng (Fig. 2J-1) discloses a semiconductor device comprising: a substrate 104; a gate electrode 164 on the substrate, the gate electrode 164 extending in a first direction; a gate spacer 110 (corresponding to inner portion 110) on a sidewall of the gate electrode 164, the gate spacer 110 comprising a semiconductor material layer (i.e., Si, SiGe, [0024]); an active pattern 146 (i.e., channel) penetrating the gate electrode and the gate spacer, the active pattern 146 extending in a second direction crossing the first direction; and an epitaxial pattern 134 ([0054]) contacting the active pattern 146 and the gate spacer 110, wherein a sidewall of the facing to the gate spacer.
Regarding claims 2-6, Cheng (Fig. 2J-1) further discloses: the semiconductor material layer 110 comprises silicon ([0024]); the epitaxial pattern 134 contacts the active pattern 146 at a sidewall thereof, and wherein the sidewall of the active pattern is free of the gate spacer; the semiconductor material layer 110 comprises germanium ([0024]); the epitaxial pattern 134 contacts the gate spacer 110, and wherein the gate spacer 110 is free of an oxide or a nitride (i.e., silicon germanium, [0024]); and the epitaxial pattern 134 comprises a p-type impurity and silicon germanium ([0054]).
Regarding claim 10, Cheng (Fig. 2J-1) discloses a semiconductor device comprising: a substrate 104; a first active pattern 146 (i.e., channel) on the substrate; a gate electrode 164 surrounding the first active pattern 146; an inner spacer 110 (corresponding inner portion of 110) on a sidewall of the gate electrode 164, wherein the inner spacer 110 is between the first active pattern 146 and the substrate 104; and an epitaxial pattern 134 ([0054]) contacting the first active pattern and the inner spacer, wherein the inner spacer 110 comprises a semiconductor material ([0024]), and wherein a sidewall of the inner spacer 110, which is adjacent to the gate electrode, has a convex curved shape facing to the gate spacer.
Regarding claims 11-13, Cheng (Fig. 2J-1) further discloses: an outer spacer 130 on the sidewall of the gate electrode 164, wherein the outer spacer 130 is disposed on the first active pattern 146 and the inner spacer 110; the outer spacer 130 comprises an insulating material ([0047]), and wherein the inner spacer 110 is free of an oxide or a nitride (i.e., silicon germanium, [0024]); and a second active pattern 146 on the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US 2017/0154958) in view of Flachowsky et al (US 2016/0118483).
Regarding claim 1, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11; a gate electrode 104 on the substrate, the gate electrode 104 extending in a first direction; a gate spacer T3 (corresponding to portion T3 of layer 70) on a sidewall of the gate electrode, the gate spacer T3 comprising a semiconductor material layer ([0042]); an active pattern 25 (i.e., channel, [0028]) penetrating the gate electrode and the gate spacer, the active pattern 25 extending in a second direction crossing the first direction; and an epitaxial pattern T2 (corresponding to portion T2 of layer 70, [0066]) contacting the active pattern 25 and the gate spacer T3, wherein a sidewall of the gate spacer T3, which is adjacent to the gate electrode, has a line shape.
Fung does not disclose the sidewall of the gate spacer has a convex curved shape.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the gate spacer having a convex curved shape because the shape of the sidewall of the gate spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).
Regarding claims 2-5 and 8, Fung (Fig. 20B) further discloses: the semiconductor material layer T3 comprises silicon ([0042]); the epitaxial pattern T2 contacts the active pattern 25 at a sidewall thereof, and wherein the sidewall of the active pattern 25 is free of the gate spacer; the semiconductor material layer T3 comprises germanium ([0042]); the epitaxial pattern T2 contacts the gate spacer T3, and wherein the gate spacer T3 is free of an oxide or a nitride (i.e., silicon germanium, [0042]); and the epitaxial pattern T2 comprises a first impurity (i.e., undoped, [0042]), and the semiconductor material layer of the gate spacer T3 comprises a second 
Regarding claims 6-7 and 9, if the combination of layers T2 and 80 is alternatively interpreted as “the epitaxial pattern” then Fig. 20B of Fung further discloses:  the epitaxial pattern (T2, 80) comprises a p-type impurity and silicon germanium ([0043]); the epitaxial pattern (T2, 80) comprises a first epitaxial pattern T2 and a second epitaxial pattern 80 on the first epitaxial pattern, the first epitaxial pattern T2 contacts the active pattern and the gate spacer, and a germanium concentration in the second epitaxial pattern 80 is higher than a germanium concentration (i.e., SiGe, [0043]) in the first epitaxial pattern T2 (i.e., undoped silicon, no germanium, [0042]); and the epitaxial pattern (T2, 80) comprises a first impurity (i.e., p or n-doped SiGe source/drain, [0043]), and the semiconductor material layer of the gate spacer T3 comprises a second impurity (i.e., undoped silicon, [0042]) of a different conductive type from the first impurity.
Regarding claim 10, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11; a first active pattern 25 (i.e., channel, [0028]) on the substrate; a gate electrode 104 surrounding the first active pattern; an inner spacer T3 (corresponding to portion T3 of layer 70) on a sidewall of the gate electrode 104, wherein the inner spacer T3 is between the first active pattern 25 and the substrate 11; and an epitaxial pattern T2 (corresponding to portion T2 of layer 70, [0066]) contacting the first active pattern 25 and the inner spacer T3, wherein the inner spacer T3 comprises a semiconductor material ([0042]), and wherein a sidewall of the inner spacer T3, which is adjacent to the gate electrode, has a line shape.

However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T3 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the inner spacer having a convex curved shape because the shape of the sidewall of the inner spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).
Regarding claims 11-13, Fung (Fig. 20B) further discloses: an outer spacer 55 on the sidewall of the gate electrode 104, wherein the outer spacer 55 is disposed on the first active pattern 25 and the inner spacer T3; the outer spacer 55 comprises an insulating material ([0033]), and wherein the inner spacer T3 is free of an oxide or a nitride ([0042]); and a second active pattern 25 on the first active pattern 25, wherein the gate electrode 104 further surrounds the second active pattern 25, and wherein the 
Regarding claim 14, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11 comprising a first region and a second region; a first gate electrode 104 (left 104) on the first region, the first gate electrode 104 extending in a first direction; a first gate spacer T3 (corresponding to portion T3 of layer 70)  on a sidewall of the first gate electrode, the first gate spacer T3 comprising a first semiconductor material ([0042]); a first active pattern 25 (i.e., channel, [0028]) penetrating the first gate electrode and the first gate spacer, the first active pattern 25 extending in a second direction crossing the first direction; a first epitaxial pattern T2 (corresponding to portion T2 of layer 70) on a sidewall of the first gate spacer T3; a second gate electrode 104 (right 104) on the second region, the second gate electrode 104 extending in a third direction; a second active pattern 25 penetrating the second gate electrode, the second active pattern 25 extending in a fourth direction crossing the third direction; and a second epitaxial pattern T2 (corresponding to portion T2 of layer 70, [0042]) on a sidewall of the second gate electrode, wherein a sidewall of the first gate spacer T3, which is adjacent to the first gate electrode, has a line curved shape.
Fung does not disclose the sidewall of the first gate spacer has a convex curved shape.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T3 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the first gate spacer having a convex curved shape because the shape of the sidewall of the first gate spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).
Regarding claim 18, if the combination of layers T2 and 80 is alternatively interpreted as “the first epitaxial pattern” and “the second epitaxial pattern” then Fig. 20B of Fung further discloses: a second gate spacer T3 between the second epitaxial pattern (T2, 80) and the second gate electrode 104, the second gate spacer T3 contacting the second epitaxial pattern, and the second gate spacer T3 comprises a second semiconductor material ([0042]).
Fung does not disclose the first epitaxial pattern comprises a p-type impurity and the second epitaxial pattern comprises an n-type impurity.
However, Fung further discloses that the first and second epitaxial patterns comprise either p-type impurity for forming p-channel FET or n-type impurity for forming n-channel FET.  Accordingly, it would have been obvious to form first epitaxial pattern 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817